/



    NOT FOR PUBLICATION

                                 UNITED STATES DISTRICT COURT
                                    DISTRICT OF NEW JERSEY

     LYNN SMITH,
                                                                      Civ. No. 18-14955
                           Appellant,
                                                                      OPINION
     v.
                                                                              RECEIVED
     CAROLL. KNOWLTON, ESQ.,
                                                                                      OCT 1 7 2018
                           A ellee.
                                                                                  AT 8:30               M
                                                                                     WILLIAM T. WALSH
    THOMPSON, U.S.D.J.                                                                    CLER!<


                                             INTRODUCTION

            This matter comes before the Court on the Application filed by Appellant Lynn Smith

    ("Appellant") to proceed informa pauperis, pursuant to 28 U.S.C. § 1915. (ECF No. 1-4.) For

    the reasons stated herein, Appellant's Application is denied.

                                           LEGAL STANDARD

            In considering an application to proceed informa pauperis, the court generally conducts a

    two-step analysis. See Roman v. Jeffes, 904 F.2d 192, 194 n.1 (3d Cir. 1990). First, the court

    determines whether the plaintiff is eligible to proceed under 28 U.S.C. § 1915(a). To satisfy this

    initial inquiry, the litigant must file an application that includes an affidavit of indigence stating

    the individual's total income, assets, and inability to pay filing fees. See§ 1915(a)(l); Glenn v.

    Hayman, 2007 WL 432974, at *7 (D.N.J. Jan. 30, 2007). Second, the court determines whether

    the complaint should be dismissed. A complaint may be subject to sua sponte dismissal if the

    complaint is frivolous, fails to state a claim upon which relief may be granted, or seeks money

    damages from defendants who are immune from such relief. See§ 1915(e)(2)(B); Roman, 904

    F.2d at 194 n.1. As under Rule 12(b)(6) of the Federal Rules of Civil Procedure, "[t]o survive


                                             0
I




    dismissal, a complaint must contain sufficient factual matter, accepted as true, to state a claim to

    relief that is plausible on its face." Schreane v. Seana, 506 F. App'x 120, 122 (3d Cir. 2012) (per

    curiam) (citations omitted).

                                              DISCUSSION

            In this case, Appellant has not filed an affidavit of indigence stating her income, assets,

    and inability to pay filing fees. See Application to Proceed In Fonna Pauperis-Non Prisoner

    (AO 239), http://www.njd.uscourts.gov/fonns/application-proceed-fonna-pauperis-non-prisoner-

    ao-239 (last visited Oct. 15, 2018) (providing an appropriate template for the required affidavit).

    Instead, Appellant attaches to her Application previous grants by other courts allowing her to

    proceed informa pauperis. (ECF No. 1-4.) She adds that her "underlying financial condition is

    basically the same or worse" than it was previously. (Id.) However, Appellant's financial

    situation cannot be assessed properly without an affidavit as required by§ 1915(a). Appellant's

    Application therefore fails at step one, and the Court need not consider step two of the inquiry.

                                               DISCUSSION

            For the foregoing reasons, Appellant's Application to proceed informa pauperis is

    denied. An appropriate Order will follow.



    Date:     0
